Title: John Vaughan to Thomas Jefferson, 22 March 1820
From: Vaughan, John
To: Jefferson, Thomas


					
						Dr sir
						
							Philad.
							22 March 1820
						
					
					I have recd your favor of 12th correcting an error in your Statement previously made by relative to the money at M Coopers disposal. I have sent a Copy to him for his Governmt.
					Whenever you send your orders for Paris & Leghorn they shall be attended to—I fear the event at the former place is a sign of troublesome times returning—   I remain with great respect
					
						Your friend
						
							Jn Vaughan
						
					
				